DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“an object(s)” in line 2 should read “at least one object”.
“a seal portion(s)” in line 12 should read “at least one seal portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, 10, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "an inside of the belt surface" in line 8. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the inside of the belt surface first mentioned in line 6 of claim 1 or a totally new inside of the belt surface. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the inside of the belt surface”.
Claims 9, 10, 15, and 16 recite the limitation "an inside of the belt surface" in line 7. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the inside of the belt surface first mentioned in line 6 of claim 1 or a totally new inside of the belt 
Claim 19 is rejected as being indefinite because it depends from claim 15.

Allowable Subject Matter
Claims 1-4, 6-8, 11-14, 17, and 18 are allowed.
Claims 5, 9, 10, 15, 16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious a heat shrinking apparatus comprising: a conveyance unit conveying a package obtained by wrapping at least one object with a heat-shrink film; an endless belt disposed below a conveying surface of the conveyance unit, rotating along a conveying direction of the conveyance unit; and a hot air jet unit jetting out hot air from an inside to an outside of a belt surface of the endless belt facing the conveying surface, wherein: the endless belt has a hot air passing portion extending in a belt width direction; the hot air jet unit jets out the hot air toward the conveying surface through the hot air passing portion; and the endless belt rotates following a movement of the package so that at least one seal portion provided at a front end and/or a rear end of the package in the conveying direction is/are heat-shrunk with the hot air jetted out through the hot air passing portion.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
The closest prior art reference found by the examiner was Tolson (US 5,787,682).
Tolson discloses a heat shrinking apparatus (shown in Figure 1) in a shrink packaging machine (10 in Figure 1), comprising:
a conveyance unit (20 in Figure 1) conveying a package (P in Figure 1) obtained by wrapping an object(s) with a heat-shrink film (Col. 3 lines 60-63, Col. 3 lines 16-22);

a hot air jet unit (32 in Figure 1) jetting out hot air (Col. 4 lines 3-17),
wherein:
the hot air jet unit (32) jets out the hot air toward the conveying surface (top surface of the upper run of 20 in Figure 1) (clear when Figures 1 and 8 are viewed in relation to each other, Col. 4 lines 38-46); and
the endless belt (50) rotates following a movement of the package (P) so that a seal portion (L in Figures 1 and 8) provided at a front end of the package (P) in the conveying direction (clockwise direction in Figure 1) is heat-shrunk with the hot air jetted out from the hot air jet unit (32) (Col. 4 lines 31-46, Col. 5 lines 57-61).
However, Tolson fails to disclose that the hot air jet unit (32) jets out hot air from an inside to an outside of a belt surface (top surface of the upper run of 50 in Figure 1) of the endless belt (50) facing the conveying surface (top surface of the upper run of 20 in Figure 1), that the endless belt (50) has a hot air passing portion extending in a belt width direction, and that the hot air jet unit (32) jets out the hot air toward the conveying surface (top surface of the upper run of 20 in Figure 1) through the hot air passing portion. Furthermore, it is not obvious to modify Tolson in view of the prior art in order to teach these limitations.
Regarding claims 2-19, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731